Citation Nr: 1013432	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Service connection for emphysema, to include as secondary to 
service-connected tuberculosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from May 1945 until March 
1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.

This matter was previously before the Board in August 2008, 
along with the issue of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).  The Board 
ordered a remand to accomplish additional development.  
Subsequently, a VA examination was conducted and a December 
2008 rating decision granted service connection for the 
Veteran's COPD.  As such, that issue is no longer in 
appellate status.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent evidence of record fails to demonstrate any 
current emphysema disability; the current complaints are 
essentially duplicative of the symptoms associated with his 
service-connected COPD.


CONCLUSION OF LAW

Emphysema was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, the Veteran was sent a VCAA letter in April 2005, prior 
to the initial RO decision in this matter.  The letter 
provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The Board acknowledges that, in the present case, 
complete notice was not issued prior to the adverse 
determination on appeal.  Subsequently, a letter was sent in 
April 2008 that informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date, and the claim was thereafter 
readjudicated in December 2008.  Accordingly, any timing 
deficiency has here been appropriately cured.  Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Relevant Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition to the regulations cited above, in order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that 38 C.F.R. § 3.310 was revised during the 
course of the Veteran's appeal. See 71 Fed. Reg. 52747 
(September 7, 2006). When a regulation or statute is revised 
during the course of an appeal, the Board generally must 
determine which version should be applied and/or the 
respective time periods for application of the respective 
versions. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003. This depends on whether the 
revision is to be given retroactive effect.

The revised version of § 3.310 arguably places burdens on the 
claimant more onerous than those of the unrevised version. 
There is no indication that the revision was meant to have a 
retroactive effect.  Therefore, the earlier version is 
applicable here.  In any event, the analysis here never 
reaches the question of whether the Veteran's emphysema was 
caused or aggravated by a service-connected disability, 
because the record fails to demonstrate a current emphysema 
disability, or alternatively, fails to show any symptoms of 
emphysema that are not attributed to disabilities for which 
service connection is already in effect.  

Discussion

The Veteran asserts that his emphysema is secondary to his 
tuberculosis.  The Board notes that the Veteran was granted 
service connection for tuberculosis in a May 1947 rating 
decision and is currently rated at 30 percent disabling.  

A service connection claim must be accompanied by evidence 
which establishes that the appellant currently has the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223. 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In this regard, the record contains no definitive 
diagnosis of emphysema at any time during the rating period 
on appeal.  The evidence does indicate consistent complaints 
of breathing problems and pre-syncope, and an April 2005 VA 
examination indicated obstructive lung disease with 
emphysematous changes on the radiograph.  However, the 
emphysematous changes appear to relate to the Veteran's COPD, 
and no separate diagnosis of emphysema has been made.  
Indeed, upon VA examination in October 2008, the only 
diagnoses rendered were post-pulmonary tuberculosis and COPD, 
which was considered to be secondary to the Veteran's 
pulmonary tuberculosis.  Therefore, absent a current 
emphysema disability, the claim must fail.

The Board further observes that, even if the evidence could 
be favorably construed to allow for a finding of current 
emphysema disability, service connection would still not be 
warranted in this case.  Indeed, except as otherwise provided 
in the Rating Schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

As noted previously, in this case service connection is 
currently in effect for tuberculosis and also for COPD.  
Thus, in order to be entitled to service connection for the 
claimed emphysema disability, it must be shown that the 
complaints represent distinct symptomatology, rather than 
merely duplicating the symptoms associated with the service-
connected tuberculosis and COPD.  Here, however, the record 
establishes current tuberculosis and COPD.  There is no 
apparent symptomatology demonstrated in the record that has 
not been attributed to one or the other of those service-
connected disabilities.  Therefore, even if emphysema is 
found to exist, a separate grant of service connection for 
such disability would constitute pyramiding under the facts 
of this case.

In sum, the evidence of record does not support a grant of 
service connection for emphysema.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for emphysema is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


